PER CURIAM.
This cause is before us on appeal from a final judgment entered pursuant to a directed verdict in favor of the plaintiff below (First Realty Services, Inc.) regarding an exclusive right to sale clause in a real estate contract. We reverse.
If there is room for difference among reasonable men as to existence of a material fact sought to be established or as to a material inference which reasonably might be drawn from established facts, the case should be submitted to the jury. Miami Coin-O-Wash, Inc. v. McGough, 195 So.2d 227 (Fla. 3d DCA 1967).
Upon review of the record, we find that the ambiguous testimony of Mr. Halbert (defendant below) would support a jury finding that the real estate contract had been modified such that a nonexclusive right to sale existed.
Accordingly, we reverse and remand for a new trial.
WENTWORTH and ZEHMER, JJ., and J. LEWIS HALL, Jr., Associate Judge, concur.